TOWNSEND, Circuit Judge
(orally). The Board of General Appraisers found that the articles in question contained silk as the component material of chief value without any evidence before them other than.the report of the examiner. But an examination of the testimony taken in this court and an inspection of the samples introduced herein sustains the claim -of the importers that the silk used in their manufacture is not the component material of chief value. The merchandise is properly dutiable under the provisions of paragraph 409 of Act July 24, 1897, c. 11, §. 1, Schedule N, 30 Stat. 189 [2 U. S. Comp. St. 1901, p. 1673], as “hats composed of straw, chip, etc., whether wholly or partly manufactured, but not trimmed, thirty-five per centum ad valorem.” The decision of the Board is reversed.